Citation Nr: 1130319	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for status post laceration repair of the 3rd digit, right hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1995 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Reasons for remand:  To obtain medical records and afford the Veteran a VA examination.

In this case, the Veteran was examined by VA in January 2007 to assess his complaints of right hand pain and swelling.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the January 2007 general medical VA examination report, the Veteran complained that he was unable to fully flex his fingers.  The examiner reviewed the claims file and noted the Veteran's surgery of tendon repair of the right third finger.  On examination, the examiner noted that there was a scar on the right third finger but noted full grip and palmar surface with full strength.  The ranges of motion of the finger were from 0 to 90 degrees for the metacarpophalangeal joint, 0 to 100 degrees for the proximal interphalangeal (PIP) joint, and 0 to 100 degrees for the distal interphalangeal joint, but only after repeated flexions actively performed by the Veteran.  There was no painful motion or additional limitations on motion with repetition.  X-rays were negative for any hand disorder.  There was no diagnosis given for any right hand disorder and no etiological opinion.  Given the below discussion, the examination is inadequate.

The service treatment records show that in October 2001 the Veteran accidentally lacerated the volar aspect of the right middle finger at the MP joint crease with a sheet of steel.  He developed swelling and stiffness that day.  He reported the laceration, which was subsequently sutured.  The sutures were removed seven days later and he noted increased swelling, erythema, and stiffness.  In a November 2001 treatment note, he was reassessed due to increased swelling and no improvement with his other symptoms.  He was given antibiotics and referred for a hand surgery consultation.  In a separate November 2001 private consultation report, the Veteran's right middle finger had moderate swelling and tenderness over the healed, transverse laceration at the volar MP joint crease and Tinel's sign indicating a neuroma and injury to the radial digital nerve of the right middle finger.  The Veteran was diagnosed with mild, right middle finger flexor tenosynovitis, which did not appear to be suppurative.  He was also diagnosed with radial digital nerve with painful neuroma.  In January 2002, the Veteran underwent surgery on his right middle finger.  In a March 2002 treatment note, the Veteran had near full range of motion and recovery of normal two point discrimination at the tip of the right middle finger.  He had some limitation of flexion at the PIP joint but no flexor lag to the palm.  He was discharged from treatment at that time.  In a May 2004 periodic examination, the Veteran indicated occasional pain of the right middle finger.  A March 2006 examination is silent as to any complaints of his right middle finger.

VA medical records show that in August 2007 the Veteran complained of finger pain and was referred to the rheumatology clinic.  A September 2007 rheumatology consultation report indicates that the Veteran had occasional swelling in his peripheral joints and digits.  There was mild tenderness over the right third PIP joint with swelling over the right middle finger.  The examiner indicated possible dactylitis.  

In his October 2007 VA Form 9, the Veteran complained that he did not have full motion of his middle finger and his grip strength was not 100 percent.  He also complained of continued finger pain.  In July 2011, the Veteran through his representative asserted that he has continued to experience pain and discomfort from the time he injured his right middle finger during service until the present.  

The RO denied the Veteran's claim on the basis that he did not suffer from a chronic disability.  However, the medical evidence described above suggests the possibility that the Veteran does have a right middle finger disability, as provided in the September 2007 VA medical record.  Further, the Veteran has continually complained of pain and swelling since he injured his right middle finger during service.  The Veteran is competent and credible to report such continuity of symptomotology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran should be afforded another VA examination to diagnose and assess the etiology of any right third finger disability.  

Because this matter must be remanded, the Board takes this opportunity to further supplement the claims file.  The Veteran sought treatment from the VA Medical Center in Wichita, Kansas.  However, the most recent VA medical records associated with the claims file are dated in November 2007.  On remand, the RO should obtain and associate any updated treatment records from the aforementioned VA Medical Center from November 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from VA Medical Center in Wichita, Kansas from November 2007 to the present.  Associate all such available records with the claims folder.

2. Schedule the Veteran for a VA examination to determine the etiology and severity of any right third finger disability.  The claims folder should be made available to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.  All appropriate tests and studies should be conducted.  The examiner is asked to set forth all current residuals of the inservice injury/tendon repair.  The active ranges of motion of the right third finger should be set forth, both on initial testing and after repetition.  The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that all right third finger findings are related to the inservice injury and surgery.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  Then, the RO should then readjudicate the claim.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

